                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


DEON T. LEE ELBEY CIVIL ACTION

VERSUS

JOHN BEL EDWARDS NO.: 19-00739-BAJ-RLB




                              RULING AND ORDER

       Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 7) pursuant to 28 U.S.C. §636(b)(l). The Report and

Recommendation addresses pro se Plaintiff Deon T. Lee Elbey's Complaint (Doc. 1)

against Defendant under 42 U.S.C. §1983, alleging that his constitutional rights are

being violated by state law purportedly classifying him as African American. The

Magistrate Judge recommended that the Court decline the exercise of supplemental

jurisdiction over any potential state law claims, and that this proceeding be

dismissed, with prejudice, pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

       The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were


filed by either party.
      Having carefully considered the underlying Complaint, the instant motion,


and related filings, the Court approves the Magistrate Judge's Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.


      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 7) is ADOPTED as the Court's opinion herein.

     IT IS FURTHER ORDERED that Plaintiffs action is DISMISSED WITH

PREJUDICE.


                                                    1^
                       Baton Rouge, Louisiana, this * f —-day of February, 2020




                                        ^
                                    JUDGE BRIAN^. JACKSON
                                    UNITED STATESTOgTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
